TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00704-CV


                               Jacquelyn Vaye Abbott, Appellant

                                                  v.

                           Timothy Mark Cameron Abbott, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
            NO. 06-0280, HONORABLE GARY L. STEEL, JUDGE PRESIDING


                             MEMORANDUM OPINION

               Appellant filed her notice of appeal on November 16, 2006. On January 25, 2007,

the district clerk informed this Court that appellant had not paid or made arrangements to pay for the

clerk’s record. That same day, we sent appellant a letter requiring her to submit a status report by

February 5, 2007, informing her that her failure to do so would result in the dismissal of her appeal.

To date, the clerk’s record has not been filed, and appellant has neither filed a status report nor

responded in any manner to our January 25 letter. We therefore dismiss the appeal for want of

prosecution. Tex. R. App. P. 42.3(b).



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: March 21, 2007